Opinion issued August 23, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-17-00305-CV
                            ———————————
                        RANDELL ADAMS, Appellant
                                        V.
                  KIMBERLY MCCRAY ADAMS, Appellee


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Case No. 79412-f


                          MEMORANDUM OPINION

      The Family Code provides multiple, nonexclusive options for enforcing an

order to pay child support.* A person enforcing a child-support order is entitled to


*
      See, e.g., TEX. FAM. CODE § 154.124(c) (terms of agreement pertaining to
      child support may be enforced by all remedies available for enforcement of a
      judgment); id. § 157.001(b) (contempt); id. § 157.003 (no election of
recover reasonable attorney’s fees and court costs in addition to child-support

arrearages “if the court finds that the respondent has failed to make child support

payments.” TEX. FAM. CODE § 157.167(a). Such a fees award “may be enforced by

any means available for the enforcement of child support, including contempt.” Id.

      Randell Adams failed to pay child support as ordered by the couple’s

divorce decree. Kimberly McCray Adams sought to enforce the child-support

order. She obtained a writ of execution to collect on the final judgments that arose

by operation of law when Randell failed to pay. See id. § 157.261(a). In the order

on her application for writ of execution, the trial court found that “Kimberly

Adams has a valid enforceable judgment against Randell Adams for past due child

support” and that it was “wholly unsatisfied and subject to execution.” The

constable took possession of non-exempt property and held an execution sale.

Proceeds from the sale were placed in the court’s registry, and both parties sought

disbursement of the money.




      remedies); id. § 157.263 (money judgment for arrearages); id. § 157.264(a)
      (money judgment for past-due or retroactive child support enforceable by
      any means available for the enforcement of a judgment for debts or
      collection of child support); id. §§ 157.311–.331 (perfection and foreclosure
      of child support lien); id. §§ 158.001–.507 (income withholding); TEX. CIV.
      PRAC. & REM. CODE § 31.002 (collection of judgment through court
      proceedings); id. §§ 34.001–.076 (execution on judgments); id. §§ 61.001–
      .082 (attachment); id. §§ 63.001–.008; TEX. R. CIV. P. 621 (enforcement of
      judgment by execution or other process).
                                         2
      After additional litigation, including a mandamus proceeding in this court

related to Kimberly’s collection efforts, the trial court heard Kimberly’s motion for

attorney’s fees, which was based on her affidavit and a timesheet detailing her

activities and the time spent in collecting past-due child support. The court ordered

Randell to pay $30,675.00 in attorney’s fees, and he appealed.

      Randell contends that the award of attorney’s fees lacks a statutory basis.

We disagree. The trial court’s finding that Kimberly had a valid enforceable

judgment against Randell for past-due child support was a finding that he failed to

pay child support. See TEX. FAM. CODE § 157.167(a). An award of attorney’s fees

was mandatory in this circumstance. See id.; Tucker v. Thomas, 419 S.W.3d 292,

300 (Tex. 2013).

      The court’s award of attorney’s fees was based on the affidavit and

timesheet of Kimberly’s attorney. Randell also asserts that the evidence was

insufficient to support the award of attorney’s fees, but this argument has been

waived due to inadequate briefing. See TEX. R. APP. P. 38.1(i).

      Randell argues at length about the validity of a child-support lien and the

writ of execution and why neither supports an award of attorney’s fees. Having

concluded that the award of attorney’s fees was mandatory under section 157.167,

Randell’s other arguments do not alter the outcome of the appeal, and therefore we

need not address them. See TEX. R. APP. P. 47.1.


                                         3
      We affirm the order of the trial court. All pending motions are denied.

                                  PER CURIAM

Panel consists of Chief Justice Radack, Justice Massengale, and Justice Brown.




                                         4